FORM OF INITIAL CAPITAL AGREEMENT , 2012 Board of Trustees of Ultimus Managers Trust 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 Ladies and Gentlemen: The undersigned hereby subscribes for 10,000 Shares of Beneficial Interest, no par value, of the Fund, a series of the Ultimus Managers Trust, an Ohio business trust, at $10.00 per share for an aggregate purchase price of $100,000.Our payment in full is confirmed. The undersigned represents and agrees that it is purchasing these Shares for investment purposes, for its own account and risk and not with a view to any sale, division or other distribution thereof within the meaning of the Securities Act of 1933, nor with any present intention of distributing or selling such shares. Very truly yours, By: Its: Confirmed and Accepted: Ultimus Managers Trust By: Its:
